DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: paragraphs of the specification [0012, 0022, and 0046] include a spelling error “craniocaudad” should be changed to “craniocaudal”.  
Appropriate correction is required.
Claim Objections
Claims 5 and 15 objected to because of the following informalities:  the claims recite the term “craniocaudad” should be changed to “craniocaudal”.  
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 11 recite the limitation “ multiplies the numerical value by a coefficient to generate a product and adds a constant to the product to generate the estimation value of breast implant volume”. Paragraph [0046] of the specification disclose “The processing circuit 12 multiplies the numerical value N by a coefficient according to the linear model 121 to generate a product, and then adds a constant to the product to generate the estimation value 131 of breast implant volume”. The specification lacks the description of how the coefficient and the constant values have been calculated or estimated. Does the processor calculate the coefficient and the constant values based on the statistical data? Does the user input the coefficient and constant values for the linear model?
Claims 3 and 13 recite the limitation “when the numerical value is the breast sample weight, the coefficient is 0.6302-0.6519.” Paragraph [0051] of the specification disclose “When the numerical value N is the breast sample weight, A (the coefficient) is 0.6302~0.6519”. The specification lacks the description of how the coefficient is calculated and where does this range for the coefficient is obtained. was the coefficient rage obtained from the statistical data? 
Claims 4 and 14 recite the limitation “when the numerical value is the breast sample 15weight, the constant is 58.29~66.07”. Paragraph [0051] of the specification disclose “When the numerical value N is the breast sample weight, A (the coefficient) is 0.6302~0.6519 and B (the constant) is 58.29~66.07”. The specification lacks the description of how the constant is calculated and where does this range for the constant is obtained. was the constant rage obtained from the statistical data? 
Claims 6 and 16 recite the limitation “wherein when the numerical value is the breast size, the coefficient is 0.3742-0.3963.” Paragraph [0052] of the specification disclose “When the numerical value N is the breast size, A (the coefficient) is 0.3742~0.3963 and B (the constant) is 96.97~107.05”. The specification lacks the description of how the coefficient is calculated and where does this range for the coefficient is obtained. was the coefficient rage obtained from the statistical data? 
Claims 7 and 17 recite the limitation “wherein when the numerical value is the breast size, the constant is 96.97~107.5”. Paragraph [0052] of the specification disclose “When the numerical value N is the breast size, A (the coefficient) is 0.3742~0.3963 and B (the constant) is 96.97~107.05”.  The specification lacks the description of how the constant is calculated and where does this range for the constant is obtained. was the constant rage obtained from the statistical data? 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite the limitation “ multiplies the numerical value by a coefficient to generate a product and adds a constant to the product to generate the estimation value of breast implant volume”. It is unclear how the coefficient and the constant values have been calculated or estimated. Does the processor calculate the coefficient and the constant values based on the statistical data? Does the user input the coefficient and constant values for the linear model?
Claims 3 and 13 recite the limitation “when the numerical value is the breast sample weight, the coefficient is 0.6302-0.6519.” It is unclear how the coefficient is calculated and where does this range for the coefficient is obtained. was the coefficient rage obtained from the statistical data? 
Claims 4 and 14 recite the limitation “when the numerical value is the breast sample 15weight, the constant is 58.29~66.07”. It is unclear how the constant is calculated and where does this range for the constant is obtained. was the constant rage obtained from the statistical data? 
Claims 6 and 16 recite the limitation “wherein when the numerical value is the breast size, the coefficient is 0.3742-0.3963.” It is unclear how the coefficient is calculated and where does this range for the coefficient is obtained. was the coefficient rage obtained from the statistical data? 
Claims 7 and 17 recite the limitation “wherein when the numerical value is the breast size, the constant is 96.97~107.5”. It is unclear how the constant is calculated and where does this range for the constant is obtained. was the constant rage obtained from the statistical data? 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 8-9, 11-12, 15, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Utsunomiya (NPL: “Estimating Implant Volume and Mastectomy-Specimen Volume by Measuring Breast Volume With a 3-Dimensional Scanner”, [July, 2017]).

Regarding claim 1, Utsunomiya teaches a device for estimating breast implant volume, comprising (Patient and methods section, page 79): an input interface, configured to receive a numerical value (patient and methods section, page 79, the software for windows receive the inputs of breast volume, mastectomy-specimen volume, and implant volume.); 
and a processing circuit, configured to calculate an estimation value of breast 5implant volume according to a linear model and the numerical value (patient and methods section and results section, page 79, the software evaluate mathematical formulas using linear equation to calculate the implant volume); 
wherein the processing circuit multiplies the numerical value by a coefficient to generate a product, and adds a constant to the product to generate the estimation value of breast implant volume (result section, page 79, the formula for implant volume in relation to breast volume or specimen volume); the numerical value is a breast sample weight or a breast size (result section, page 79, the formula for implant volume in relation to breast volume or specimen volume).

Regarding claim 2, Utsunomiya teaches the device of claim 1, wherein the breast sample weight is a weight of breast tissue cut off (page 79, left column, “estimate implant volume from the preoperative breast volume or mastectomy-specimen volume would greatly facilitate reconstruction”).

Regarding claim 5, Utsunomiya teaches the device of claim 1, wherein the breast size is a volume measurement value measured by a craniocaudal[sic.] projection view of a mammography (page 80, left column, second paragraph).

Regarding claim 8, Utsunomiya teaches the device of claim 1, further comprises a memory circuit, wherein the memory circuit saves a statistics data and the processing circuit establishes the linear model according to the statistics data (methods section and discussion section).

Regarding claim 9, Utsunomiya teaches the device of claim 8, wherein the processing circuit establishes the linear model by processing the statistics data via one or a combination of a curve fitting and a linear regression model (figures 1-3, pages 79 and 81, the formulas were calculated based on a linear model by processing data using regression models.).

Regarding claim 11, Utsunomiya teaches a method for estimating breast implant volume, comprising (Patient and methods section, page 79):  
11providing a numerical value, wherein the numerical value is a breast sample weight or a breast size (patient and methods section, page 79, the software for windows receive the inputs of breast volume and mastectomy-specimen volume.); 
providing a linear model and multiplying the numerical value by a coefficient according to the linear model to generate a product: and  5adding a constant to the product to generate an estimation value of breast implant volume (patient and methods section and results section, page 79, the software evaluate mathematical formulas using linear equation to calculate the implant volume).

Regarding claim 12, Utsunomiya teaches the method of claim 11, wherein the breast sample weight is a weight of breast tissue cut off (page 79, left column, “estimate implant volume from the preoperative breast volume or mastectomy-specimen volume would greatly facilitate reconstruction”).

Regarding claim 15, Utsunomiya teaches the method of claim 11, wherein the breast size is a volume measurement value measured by a craniocaudal[sic.] projection view of a mammography (page 80, left column, second paragraph).

Regarding claim 18, Utsunomiya teaches the method of claim 11, further comprising:  20providing a statistics data and establishing the linear model according to the statistics data (patient and methods section).

Regarding claim 19, Utsunomiya teaches the method of claim 18, wherein a step of providing the statistics data and establishing the linear model according to the statistics data further comprising: establishing the linear model by processing the statistics data via one or a 25combination of a curve fitting and a linear regression model (figures 1-3, pages 79 and 81, the formulas were calculated based on a linear model by processing data using regression models.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4, 6-7, 13-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Utsunomiya (NPL: “Estimating Implant Volume and Mastectomy-Specimen Volume by Measuring Breast Volume With a 3-Dimensional Scanner”, [July, 2017]).

Regarding claim 3, Utsunomiya teaches the device of claim 2, wherein when the numerical value is the breast sample weight, the coefficient is 0.6302-0.6519 (results page 79, Implant volume (mL) = 0.68 x mastectomy specimen volume (mL) + 68.26).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to adjust the coefficient value based on the statistical data used for regression to obtain a linear model. If Utsunomiya input the same statistical data as the ones in the current application in the linear regression model, Utsunomiya would obtain the same coefficient value as the currently claimed values.

Regarding claim 4, Utsunomiya teaches the device of claim 2, wherein when the numerical value is the breast sample 15weight, the constant is 58.29~66.07 (results page 79, Implant volume (mL) = 0.68 x mastectomy specimen volume (mL) + 68.26).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to adjust the constant value based on the statistical data used for regression to obtain a linear model. If Utsunomiya input the same statistical data as the ones in the current application in the linear regression model, Utsunomiya would obtain the same constant value as the currently claimed values.

Regarding claim 6, Utsunomiya teaches the device of claim 5, wherein when the numerical value is the breast size, the coefficient is 0.3742-0.3963 (results page 79, Implant volume (mL) = 0.90x preoperative breast volume (mL) + 65.42).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to adjust the coefficient value based on the statistical data used for regression to obtain a linear model. If Utsunomiya input the same statistical data as the ones in the current application in the linear regression model, Utsunomiya would obtain the same coefficient value as the currently claimed values.

Regarding claim 7, Utsunomiya teaches the device of claim 6, wherein when the numerical value is the breast size, the constant is 96.97~107.5 (results page 79, Implant volume (mL) = 0.90x preoperative breast volume (mL) + 65.42).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to adjust the constant value based on the statistical data used for regression to obtain a linear model. If Utsunomiya input the same statistical data as the ones in the current application in the linear regression model, Utsunomiya would obtain the same constant value as the currently claimed values.

Regarding claim 13, Utsunomiya teaches the method of claim 12, wherein when the numerical value is the breast sample 10weight, the coefficient is 0.6302-0.6519 (results page 79, Implant volume (mL) = 0.68 x mastectomy specimen volume (mL) + 68.26).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to adjust the coefficient value based on the statistical data used for regression to obtain a linear model. If Utsunomiya input the same statistical data as the ones in the current application in the linear regression model, Utsunomiya would obtain the same coefficient value as the currently claimed values.

Regarding claim 14, Utsunomiya teaches method of claim 13, wherein when the numerical value is the breast sample 15weight, the constant is 58.29~66.07 (results page 79, Implant volume (mL) = 0.68 x mastectomy specimen volume (mL) + 68.26).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to adjust the constant value based on the statistical data used for regression to obtain a linear model. If Utsunomiya input the same statistical data as the ones in the current application in the linear regression model, Utsunomiya would obtain the same constant value as the currently claimed values.

Regarding claim 16, Utsunomiya teaches the method of claim 15, wherein when the numerical value is the breast size, the coefficient is 0.3742-0.3963 (results page 79, Implant volume (mL) = 0.90x preoperative breast volume (mL) + 65.42).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to adjust the coefficient value based on the statistical data used for regression to obtain a linear model. If Utsunomiya input the same statistical data as the ones in the current application in the linear regression model, Utsunomiya would obtain the same coefficient value as the currently claimed values.

Regarding claim 17, Utsunomiya teaches the method of claim 16, wherein when the numerical value is the breast size, the constant is 96.97~107.5 (results page 79, Implant volume (mL) = 0.90x preoperative breast volume (mL) + 65.42).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to adjust the constant value based on the statistical data used for regression to obtain a linear model. If Utsunomiya input the same statistical data as the ones in the current application in the linear regression model, Utsunomiya would obtain the same constant value as the currently claimed values.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Utsunomiya (NPL: “Estimating Implant Volume and Mastectomy-Specimen Volume by Measuring Breast Volume With a 3-Dimensional Scanner”, [July, 2017]) in the view of Yip (NPL: “Accurate Assessment of Breast Volume A Study Comparing the Volumetric Gold Standard (Direct Water Displacement Measurement of Mastectomy Specimen) With a 3D Laser Scanning Technique”,  [February, 2012]).

Regarding claim 10, Utsunomiya teaches the device of claim 9, however fails to explicitly teach wherein the processing circuit optimizes the linear model via one or a combination of a least absolute residuals or a robust regression scheme.
Yip, in the same field of endeavor, teaches wherein the processing circuit optimizes the linear model via one or a combination of a least absolute residuals or a robust regression scheme (statistical analysis section).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Utsunomiya with the teaching Yip to provide a step of optimizing the linear model via one or a combination of a least absolute residuals or a robust regression scheme. This modification will help in assessing the errors in the calculation (statistical section).

Regarding claim 20, Utsunomiya teaches the method of claim 18, however fails to explicitly teach wherein a step of establishing the linear model by processing the statistics data via one or the combination of the curve fitting and the linear regression model further comprising: optimizing the linear model via one or a combination of a least absolute 30residuals or a robust regression scheme.
Yip, in the same field of endeavor, teaches optimizing the linear model via one or a combination of a least absolute 30residuals or a robust regression scheme (statistical analysis section).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Utsunomiya with the teaching Yip to provide a step of optimizing the linear model via one or a combination of a least absolute residuals or a robust regression scheme. This modification will help in assessing the errors in the calculation (statistical section).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 5712723718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZAINAB MOHAMMED ALDARRAJI/Patent Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793